Name: Commission Directive 2013/47/EU of 2Ã October 2013 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences Text with EEA relevance
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy;  land transport
 Date Published: 2013-10-03

 3.10.2013 EN Official Journal of the European Union L 261/29 COMMISSION DIRECTIVE 2013/47/EU of 2 October 2013 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) Commission Directive 2012/36/EU of 19 November 2012 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (2) provides for technical adaptation of its Annex II in relation to the specifications for test vehicles taking into account the technical evolution of the different vehicle classes. (2) Annex II, I, B point 5.2 of Directive 2006/126/EC, as amended by Directive 2012/36/EU, establishes that the vehicles of category A used in tests of skills and behaviour shall comply with certain minimum criteria. In particular, motorcycles used for the test shall have an unladen mass of more than 180 kg, with a power rating of at least 50 kW. If the motorcycle is powered by an internal combustion engine, the cubic capacity of the engine shall be at least 600 cm3. If the motorcycle is powered by an electric motor, the power to weight ratio of the vehicle shall be at least 0,25 kW/kg. (3) With a view to allowing the training sector to adapt their equipment including motorcycles to technological evolution of the vehicles available on the market, a transitional period should be introduced to allow Member States to authorise the use of category A motorcycles complying with the specifications as existing prior to the amendments introduced by Directive 2012/36/EU until 31 December 2018. (4) Directive 2006/126/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II, I, B, point 5.2 of Directive 2006/126/EC concerning vehicles for category A, the following paragraph is added: Member States may authorise the use of motorcycles of category A whose unladen mass is below 180 kg, and with a power rating of at least 40 kW and below 50 kW, until 31 December 2018. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2013 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 2 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 403, 30.12.2006, p. 18. (2) OJ L 321, 20.11.2012, p. 54.